Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to the Applicant’s communication filed on 04/10/2020.
Claims 1-15 are pending, where claim 1 is independent.
This application claims the priority benefit of the International application no. PCT/JP2018/031081 filed on 08/23/2018 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 04/10/2020 and 11/06/2020, 01/26/2021 have been filed on/after the filing date of the application. The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 	

Multiple filed related applications 
Applicants have filed multiple related applications.  To date, it appears that the related co-pending applications (e.g. Application No. 16/755242; 16/755252 and 16/754264) stand pending and yet to be examined. These are plurality of co-pending related Applications and double patenting issue is proper. See MPEP 804 and 1490 (VI) D:   
Nonstatutory Double Patenting 
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.]
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.

Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting over the claim 1 of co-pending U.S. Patent application No. 16/754264 (PGPub No. 2020/0333033 A1).  This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending US Patent application No. 16/754264 (PGPub No. 2020/0333033 A1) and the instant applications are claiming common subject matter, as follows: 

Instant Application No. 16/755242 
US Application 16/754264 (PGPub No. 2020/0333033 A1)
Title 
DROWSINESS ESTIMATION DEVICE
AIR-CONDITIONING CONTROL DEVICE
Claim 1. A drowsiness estimation device comprising: 
an imager configured to take an image of at least one user; 
a sensor configured to sense room environment information relating to an environment of a room in which the at least one user is present; and 
an estimator configured to estimate a drowsiness condition of the at least one user, based on the image of the at least one user taken by the imager and the room environment information sensed by the sensor.

9. The device of claim 1 further comprising: a control unit configured to control a first air-conditioning operation of the air conditioner for conditioning air in the room, based on a result estimated by the estimator so that a level of the drowsiness condition of the at least one user decreases.
1. An air-conditioning control apparatus, comprising: 
an imaging unit that takes an image of at least one user;
an estimation unit that estimates a thermal sensation representing how hot or cold the at least one user feels based on the image of the at least one user taken by the imaging unit; and 
a control unit that controls a first air-conditioning operation of an air conditioner based on an estimation result of the estimation unit so that the thermal sensation falls within a target range, the air conditioner targeting a room in which the at least one user is present, 
wherein the image shows a motion of the at least one user representing a hot or cold sensation of the user and/or a state of the at least one user representing a hot or cold sensation of the at least one user, and 
the estimation unit extracts the motion of the at least one user and/or the state of the at least one user from the image to estimate the thermal sensation.
Claims 2-8 and 10-15 are also provisionally obvious to the claims 1-15 of the U.S. Patent co-pending Application No. 16/754264 (PGPub No. 2020/0333033 A1).


	Claims 1 and 9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of co-pending application 16/754264 (PGPub No. 2020/0333033 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “an imager configured to take an image of at least one user” of the application is equivalent to the limitation “an imaging unit that takes an image of at least one user” of the co-pending application) in scope and they use the similar limitations and produce the same end result of controlling air-conditioning operation based on estimated result.  
 It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1-15 of the co-pending application to arrive at the claims 1-15 of the instant application, would perform the same functions as before. 
This is a provisional obviousness-type nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented. See MPEP § 804.

Specification objections (Title) 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DROWSINESS ESTIMATION DEVICE OF BASED ON USER BEHAVIOR AND ENVORONMENT INFORMATION. MPEP 606.01

Specification Objection 
The disclosure is objected to because of the following informalities: 
a)  The element “ceiling of the room (0)” in para [0051] is missing in Fig.1. Appropriate correction is required.
b)  In reference to Fig. 1 and Fig. 2, the element “air-conditioning controller (50)” in para [0047] & onwards and the “control unit (14)” in para [0055] & onwards are confusing the examiner. Appropriate correction or explanation is required.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because of unstructured claim limitations of the invention and the disclosed invention is inoperative and therefore lacks utility. 
The limitations are not structured (incomplete story) to any specific goal and utility of the invention rather it is reciting taking image, sensor environment and estimate a drowsiness condition, thereby the claims set forth inoperative and/or “lack of utility” for the claimed invention (i.e., why it would be useful and what is the specific goal). See MPEP 2107.
Dependents claims 2-8 and 10-12 are also rejected as they are dependent of the independent claim.

 Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kusukame, et al. (USPGPub No. 2017/0020432 A1) in view of Kronberg, et al. (USPGPub No. 2015/0216466 A1).
		As to claim 1, Kusukame discloses A drowsiness estimation device (Kusukame [abstract] “arousal level prediction apparatus” [0004-06] “arousal level indicates a degree of arousal, and a low arousal level indicates that the user is feeling drowsy” [0052-99] see Fig. 1-10) comprising: 
an imager configured to take an image of at least one user (Kusukame [0052-99] “arousal level prediction apparatus 10 includes a biological information obtaining unit 11, an environment information obtaining unit 12, a processing unit 13, a control unit 14, a communication unit 15, and a display unit 16 and predicts an arousal level of a user - first sensor 30 detects biological information, and a second sensor 40 detects environment information indicating an environment around the user” [abstract] [0020-48] see Fig. 1-10, first sensor as imager); 
a sensor configured to sense room environment information relating to an environment of a room in which the at least one user is present (Kusukame [0052-99] [0052-99] “arousal level prediction apparatus 10 includes a biological information obtaining unit 11, an environment information obtaining unit 12, a processing unit 13, a control unit 14, a communication unit 15, and a display unit 16 and predicts an arousal level of a user - first sensor 30 detects biological information, and a second sensor 40 detects environment information indicating an environment around the user” [abstract] [0004-06] see Fig. 1-10, second sensor as sensor for room environment information); and 
an estimator configured to estimate a drowsiness condition of the at least one user, based on the image of the at least one user taken by the imager and the room environment information sensed by the sensor (Kusukame [abstract] “predicts an arousal level of a user - on the basis of the current arousal level and the current environment information - controlling another device on the basis of the future arousal level” [0052-99] “arousal level prediction apparatus 10 includes a biological information obtaining unit 11, an environment information obtaining unit 12, a processing unit 13, a control unit 14, a communication unit 15, and a display unit 16 and predicts an arousal level of a user - first sensor 30 detects biological information, and a second sensor 40 detects environment information indicating an environment around the user” [0004-06] see Fig. 1-10).

Kusukame and Kronberg are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain estimating or predicting drowsiness level or generating physiological behavior of user.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities drowsiness condition detection, as taught by Kusukame, and incorporating drowsiness detection, as taught by Kronberg.  

As to claim 2, the combination of Kusukame and Kronberg disclose all the limitations of the base claims as outlined above.  
The combination further discloses The device of claim 1, wherein the image shows a movement of the at least one user representing the drowsiness condition of the at least one user and/or a condition of the at least one user representing the drowsiness condition of the at least one user, and the estimator extracts the movement of the at least one user and/or the condition of the at least one user from the image, and estimates the drowsiness condition of the at least one user (Kusukame [abstract] “predicts an arousal level of a user - on the basis of the current arousal level and the current environment information - controlling another device on the basis of the future arousal level” [0052-99] “arousal level prediction apparatus 10 includes a biological information obtaining unit 11, an environment information obtaining unit 12, a processing unit 13, a control unit 14, a communication unit 15, and a display unit 16 and predicts an arousal level of a user - first sensor 30 detects biological information, and a second sensor 40 detects environment information indicating an environment around the user” [0004-06] see Fig. 1-10).

As to claim 3, the combination of Kusukame and Kronberg disclose all the limitations of the base claims as outlined above.  
The combination further discloses The device of claim 1, wherein the estimator determines sex and/or age of the at least one user from the image, and further estimates the drowsiness condition of the at least one user based on the determined sex and/or age of the at least one user (Kusukame [abstract] “predicts an arousal level of a user - on the basis of the current arousal level and the current environment information - controlling another device on the basis of the future arousal level” [0052-99] “arousal level prediction apparatus 10 includes a biological information obtaining unit 11, an environment information obtaining unit 12, a processing unit 13, a control unit 14, a communication unit 15, and a display unit 16 and predicts an arousal level of a user - first sensor 30 detects biological information, and a second sensor 40 detects environment information indicating an environment around the user” [0004-06] see Fig. 1-10, biological information provides age/sex).

4. The device of claim 1 further comprising: a surface temperature measurer configured to measure a surface temperature of the at least one user present in the room, wherein the estimator further estimates the drowsiness condition of the at least one user, based on a result measured by the surface temperature measurer (Kusukame [0052-99] “arousal level prediction apparatus 10 includes a biological information obtaining unit 11, an environment information obtaining unit 12, a processing unit 13, a control unit 14, a communication unit 15, and a display unit 16 and predicts an arousal level of a user - first sensor 30 detects biological information, and a second sensor 40 detects environment information indicating an environment around the user - first sensor 30 a thermal image sensor, which is used for detecting the current body surface temperature and the deep-body temperature of the periphery of the user's body - measure the body surface temperature distribution of the user” [abstract] [0004-06] see Fig. 1-10).

5. The device of claim 1, wherein an air conditioner is mounted on a ceiling of the room, and the imager is provided for the air conditioner (Kusukame [0052-99] “arousal level prediction apparatus 10 includes a biological information obtaining unit 11, an environment information obtaining unit 12, a processing unit 13, a control unit 14, a communication unit 15, and a display unit 16 and predicts an arousal level of a user - first sensor 30 detects biological information, and a second sensor 40 detects environment information indicating an environment around the user - first sensor 30 a thermal image sensor, which is used for detecting the current body surface temperature and the deep-body temperature of the periphery of the user's body - measure the body surface temperature distribution of the user” [abstract]  [0004-06] see Fig. 1-10, sensor mounted at desired location to provide image, it is  obvious).

6. The device of claim 1, wherein if the at least one user includes a plurality of users present in the room, the estimator estimates the drowsiness condition of each of the plurality of users (Kusukame [0052-99] “arousal level prediction apparatus 10 includes a biological information obtaining unit 11, an environment information obtaining unit 12, a processing unit 13, a control unit 14, a communication unit 15, and a display unit 16 and predicts an arousal level of a user - first sensor 30 detects biological information, and a second sensor 40 detects environment information indicating an environment around the user - first sensor 30 a thermal image sensor, which is used for detecting the current body surface temperature and the deep-body temperature of the periphery of the user's body - measure the body surface temperature distribution of the user” [abstract]  [0004-06] see Fig. 1-10).

7. The device of claim 6 further comprising: 
a storage unit configured to store user information about each of the plurality of users, the user information including the movement and/or the condition of the user and the drowsiness condition of the user who is making the movement and/or who is in the condition, the drowsiness condition being associated with the movement and/or the condition of the user, wherein the estimator extracts the movement and/or the condition of each of the users from the image, and estimates the drowsiness condition of each of the users using the extracted result and the user information (Kusukame [0100- 151] “obtaining the relationships between the duration of driving and the arousal level are conducted with various values - ambient temperature, CO.sub.2 concentration, wind speed, or vibration - relationships between the duration of driving and the arousal level can be obtained in various environments - plurality of subjects, the relationships between the duration of driving and the arousal level results obtained by performing a statistical process - stored in a memory of the arousal level prediction apparatus 10 in advance - processing unit 13 read - predict a future arousal level or estimate a rate of decrease in the arousal level using the relationship read from the memory” [0052-99] “arousal level prediction apparatus 10 includes a biological information obtaining unit 11, an environment information obtaining unit 12, a processing unit 13, a control unit 14, a communication unit 15, and a display unit 16 and predicts an arousal level of a user - first sensor 30 detects biological information, and a second sensor 40 detects environment information indicating an environment around the user - first sensor 30 a thermal image sensor, which is used for detecting the current body surface temperature and the deep-body temperature of the periphery of the user's body - measure the body surface temperature distribution of the user” [abstract]  [0004-06] see Fig. 1-10, element 50 server obviously includes ).

8. The device of claim 1 further comprising: 
a receiver capable of receiving an entry, by the at least one user, of drowsiness information indicating the drowsiness condition of the at least one user; and a model updater configured to make an estimation model learn based on the image taken by the imager and/or the drowsiness information received by the receiver, the estimation model being used to estimate the drowsiness condition (Kusukame [0100- 189] “obtaining the relationships between the duration of driving and the arousal level are conducted with various values - ambient temperature, CO.sub.2 concentration, wind speed, or vibration - relationships between the duration of driving and the arousal level can be obtained in various environments - plurality of subjects, the relationships between the duration of driving and the arousal level results obtained by performing a statistical process - stored in a memory of the arousal level prediction apparatus 10 in advance - processing unit 13 read - predict a future arousal level or estimate a rate of decrease in the arousal level using the relationship read from the memory” [0052-99] “arousal level prediction apparatus 10 includes a biological information obtaining unit 11, an environment information obtaining unit 12, a processing unit 13, a control unit 14, a communication unit 15, and a display unit 16 and predicts an arousal level of a user - first sensor 30 detects biological information, and a second sensor 40 detects environment information indicating an environment around the user - first sensor 30 a thermal image sensor, which is used for detecting the current body surface temperature and the deep-body temperature of the periphery of the user's body - measure the body surface temperature distribution of the user” [abstract]  [0004-06] see Fig. 1-10).

9. The device of claim 1 further comprising: a control unit configured to control a first air-conditioning operation of the air conditioner for conditioning air in the room, based on a result estimated by the estimator so that a level of the drowsiness condition of the at least one user decreases (Kusukame [0100- 189] “obtaining the relationships between the duration of driving and the arousal level are conducted with various values - ambient temperature, CO.sub.2 concentration, wind speed, or vibration - relationships between the duration of driving and the arousal level can be obtained in various environments - plurality of subjects, the relationships between the duration of driving and the arousal level results obtained by performing a statistical process - stored in a memory of the arousal level prediction apparatus 10 in advance - processing unit 13 read - predict a future arousal level or estimate a rate of decrease in the arousal level using the relationship read from the memory” [0052-99] “arousal level prediction apparatus 10 includes a biological information obtaining unit 11, an environment information obtaining unit 12, a processing unit 13, a control unit 14, a communication unit 15, and a display unit 16 and predicts an arousal level of a user - first sensor 30 detects biological information, and a second sensor 40 detects environment information indicating an environment around the user - first sensor 30 a thermal image sensor, which is used for detecting the current body surface temperature and the deep-body temperature of the periphery of the user's body - measure the body surface temperature distribution of the user” [abstract]  [0004-06] see Fig. 1-10, element 20a air conditioner and s6 change setting temperature improved the environment obviously decreases the drowsiness condition).

10. The device of claim 9 further comprising: a model updater configured to determine the actual drowsiness condition of the at least one user based on the image taken by the imager after the first air-conditioning operation performed based on the result estimated by the estimator, and make the estimation model learn based on a result of the determination, the estimation model being used to estimate the drowsiness condition (Kusukame [0100- 189] “obtaining the relationships between the duration of driving and the arousal level are conducted with various values - ambient temperature, CO.sub.2 concentration, wind speed, or vibration - relationships between the duration of driving and the arousal level can be obtained in various environments - plurality of subjects, the relationships between the duration of driving and the arousal level results obtained by performing a statistical process - stored in a memory of the arousal level prediction apparatus 10 in advance - processing unit 13 read - predict a future arousal level or estimate a rate of decrease in the arousal level using the relationship read from the memory” [0052-99] “arousal level prediction apparatus 10 includes a biological information obtaining unit 11, an environment information obtaining unit 12, a processing unit 13, a control unit 14, a communication unit 15, and a display unit 16 and predicts an arousal level of a user - first sensor 30 detects biological information, and a second sensor 40 detects environment information indicating an environment around the user - first sensor 30 a thermal image sensor, which is used for detecting the current body surface temperature and the deep-body temperature of the periphery of the user's body - measure the body surface temperature distribution of the user” [abstract]  [0004-06] see Fig. 1-10, s4 predict future level and s6 change setting temperature using s52 control device obviously provides model updater determining correct drowsiness condition).

11. The device of claim 9 further comprising: a model updater configured to make the estimation model learn based on a change in a movement and a condition by which the drowsiness of the at least one user has been determined, the change being obtained by comparison between the image taken by the imager before the first air-conditioning operation performed based on the result estimated by the estimator and another image taken by the imager after the first air-conditioning operation, the estimation model being used to estimate the drowsiness condition Kusukame [0100- 189] “obtaining the relationships between the duration of driving and the arousal level are conducted with various values - ambient temperature, CO.sub.2 concentration, wind speed, or vibration - relationships between the duration of driving and the arousal level can be obtained in various environments - plurality of subjects, the relationships between the duration of driving and the arousal level results obtained by performing a statistical process - stored in a memory of the arousal level prediction apparatus 10 in advance - processing unit 13 read - predict a future arousal level or estimate a rate of decrease in the arousal level using the relationship read from the memory” [0052-99] “arousal level prediction apparatus 10 includes a biological information obtaining unit 11, an environment information obtaining unit 12, a processing unit 13, a control unit 14, a communication unit 15, and a display unit 16 and predicts an arousal level of a user - first sensor 30 detects biological information, and a second sensor 40 detects environment information indicating an environment around the user - first sensor 30 a thermal image sensor, which is used for detecting the current body surface temperature and the deep-body temperature of the periphery of the user's body - measure the body surface temperature distribution of the user” [abstract]  [0004-06] see Fig. 1-10, s4 predict future level and s6 change setting temperature using s52 control device obviously provides model updater determining correct drowsiness condition).

12. The device of claim 11, wherein the change in the movement and the condition by which the drowsiness of the at least one user has been determined means that a frequency of the movement and the condition decreases or that the movement and the condition are not observed (Kusukame [0100- 189] “obtaining the relationships between the duration of driving and the arousal level are conducted with various values - ambient temperature, CO.sub.2 concentration, wind speed, or vibration - relationships between the duration of driving and the arousal level can be obtained in various environments - plurality of subjects, the relationships between the duration of driving and the arousal level results obtained by performing a statistical process - stored in a memory of the arousal level prediction apparatus 10 in advance - processing unit 13 read - predict a future arousal level or estimate a rate of decrease in the arousal level using the relationship read from the memory” [0020-48] “a camera or a milliwave sensor and detect a current respiratory rate of the user by measuring movement of a surface of the user's body - biological information include information indicating a respiratory rate or an amount of air breathed” [0052-99] “arousal level prediction apparatus 10 includes a biological information obtaining unit 11, an environment information obtaining unit 12, a processing unit 13, a control unit 14, a communication unit 15, and a display unit 16 and predicts an arousal level of a user - first sensor 30 detects biological information, and a second sensor 40 detects environment information indicating an environment around the user - first sensor 30 a thermal image sensor, which is used for detecting the current body surface temperature and the deep-body temperature of the periphery of the user's body - measure the body surface temperature distribution of the user” [abstract]  [0004-06] see Fig. 1-10, detect respiratory rate of user by measuring movement of the user's body obviously provides frequency of the movement and drowsiness condition).

13. The device of claim 9 further comprising: a receiver capable of receiving an entry, by the at least one user, of drowsiness information indicating the drowsiness condition of the at least one user wherein the control unit learns details of control of the first air-conditioning operation, based on the drowsiness information received by the receiver after the first air-conditioning operation performed based on the result estimated by the estimator, so that the level of the drowsiness condition of the at least one user decreases (Kusukame [0100- 189] “obtaining the relationships between the duration of driving and the arousal level are conducted with various values - ambient temperature, CO.sub.2 concentration, wind speed, or vibration - relationships between the duration of driving and the arousal level can be obtained in various environments - plurality of subjects, the relationships between the duration of driving and the arousal level results obtained by performing a statistical process - stored in a memory of the arousal level prediction apparatus 10 in advance - processing unit 13 read - predict a future arousal level or estimate a rate of decrease in the arousal level using the relationship read from the memory” [0052-99] “arousal level prediction apparatus 10 includes a biological information obtaining unit 11, an environment information obtaining unit 12, a processing unit 13, a control unit 14, a communication unit 15, and a display unit 16 and predicts an arousal level of a user - first sensor 30 detects biological information, and a second sensor 40 detects environment information indicating an environment around the user - first sensor 30 a thermal image sensor, which is used for detecting the current body surface temperature and the deep-body temperature of the periphery of the user's body - measure the body surface temperature distribution of the user” [abstract]  [0004-06] see Fig. 1-10, element 20a air conditioner and s6 change setting temperature improved the environment obviously decreases the drowsiness condition).

14. The device of claim 9, wherein the control unit learns details of control of the first air-conditioning operation, based on the image taken by the imager after the first air-conditioning operation performed based on the result estimated by the estimator, so that the level of the drowsiness condition of the at least one user decreases (Kusukame [0100- 189] “arousal level are conducted with various values - ambient temperature, CO.sub.2 concentration, wind speed, or vibration - plurality of subjects, the relationships between the duration of driving and the arousal level results obtained by performing a statistical process - stored in a memory of the arousal level prediction apparatus 10 in advance - processing unit 13 read - predict a future arousal level or estimate a rate of decrease in the arousal level using the relationship read from the memory - arousal level prediction apparatus 10 controls a CO.sub.2 concentration reducing apparatus, such as a ventilation fan, as another device 20 - arousal level is lower than the certain threshold -predicted user is likely to become drowsy, the CO.sub.2 concentration reducing apparatus is controlled in such a way as to reduce CO.sub.2 concentration” [0052-99] “arousal level prediction apparatus 10 includes a biological information obtaining unit 11, an environment information obtaining unit 12, a processing unit 13, a control unit 14, a communication unit 15, and a display unit 16 and predicts an arousal level of a user - first sensor 30 detects biological information, and a second sensor 40 detects environment information indicating an environment around the user - first sensor 30 a thermal image sensor, which is used for detecting the current body surface temperature and the deep-body temperature of the periphery of the user's body - measure the body surface temperature distribution of the user” [abstract]  [0004-06] see Fig. 1-10, element 20a air conditioner and s6 change setting temperature improved the environment obviously decreases the drowsiness condition).

15. The device of claim 13, wherein the details of control of the first air-conditioning operation include adjusting at least one of a rotational speed of an indoor fan of the air conditioner, a position of a flap configured to adjust an airflow direction of air blown from the air conditioner, a set temperature of the air conditioner, or a target CO.sub.2 concentration in the room (Kusukame [0100- 189] “arousal level are conducted with various values - ambient temperature, CO.sub.2 concentration, wind speed, or vibration - plurality of subjects, the relationships between the duration of driving and the arousal level results obtained by performing a statistical process - stored in a memory of the arousal level prediction apparatus 10 in advance - processing unit 13 read - predict a future arousal level or estimate a rate of decrease in the arousal level using the relationship read from the memory - arousal level prediction apparatus 10 controls a CO.sub.2 concentration reducing apparatus, such as a ventilation fan, as another device 20 - arousal level is lower than the certain threshold -predicted user is likely to become drowsy, the CO.sub.2 concentration reducing apparatus is controlled in such a way as to reduce CO.sub.2 concentration” [0052-99] “arousal level prediction apparatus 10 includes a biological information obtaining unit 11, an environment information obtaining unit 12, a processing unit 13, a control unit 14, a communication unit 15, and a display unit 16 and predicts an arousal level of a user - first sensor 30 detects biological information, and a second sensor 40 detects environment information indicating an environment around the user - first sensor 30 a thermal image sensor, which is used for detecting the current body surface temperature and the deep-body temperature of the periphery of the user's body - measure the body surface temperature distribution of the user” [abstract]  [0004-06] see Fig. 1-10, ventilation fan control adjust the rotational speed and improves the environment obviously decreases the drowsiness condition)..



Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Kusukami, et al. USPGPub No. 2019/0290180 A1 discloses a method for predicting an arousal level of a user obtaining current biological information by sensor, calculating a current arousal level of the user on the basis of the current biological information and obtaining current environment information. 
Shikii, et al. USPGPub No. 2016/0363340 A1 discloses an air conditioner acquirers thermal image indicating a temperature distribution inside the air-conditioned space and estimates the thermal sensation of a person in the air-conditioned space based on the thermal image and a parameter set in the air conditioner. 
Lee, et al. USPGPub No. 2016/0046294 A1 discloses a system for monitoring driver of a vehicle includes a sensing unit that senses biological information of a user of a vehicle includes a controller determines a drowsy state of the user based on the sensed biological information. 
Fung, et al. USPGPub No. 20120212353 A1 discloses a methods of assessing driver behavior include monitoring vehicle systems and driver monitoring systems to accommodate for a driver's slow reaction time, attention lapse and/or alertness and determine driver’s drowsiness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119